Citation Nr: 1504963	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an anxiety disorder.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depressive disorder.  

4.  Entitlement to service connection for PTSD.  

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for depressive disorder. 

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Initially, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference.  A transcript of that hearing is of record.  

In July 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a July 2013 statement, the Veteran's attorney indicated that the issues before the Board included claims for an increased rating for asthma and service connection for a respiratory disorder due to asbestos, tinnitus, hearing and eyes, all based on a May 2009 filing.  The RO denied an increased rating for asthma and right and left eye disorders in an August 2009 rating decision.  At that time, the RO also granted service connection for tinnitus.  The RO also denied service connection for a breathing condition in a November 2009 rating decision.  The Veteran did not file a notice of disagreement with either of those decisions.  As such, those denials are final and those issues not before the Board.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).   As to the claim for service connection for bilateral hearing loss, the Veteran withdrew that claim during his June 2013 Board hearing, as will be further discussed below.  As such, those matters are not currently before the Board.  

The issues of entitlement to service connection for PTSD, anxiety disorder, and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his June 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim for service connection for hearing loss is requested.

2.  In a final decision, issued in August 2009, the RO determined that service connection for an anxiety condition and depression disorder, not otherwise specified, was not warranted.  

3.  In a final decision, issued in November 2009, the RO determined that service connection for PTSD was not warranted.  

4.  For the anxiety disorder and depressive disorder claims, the evidence associated with the claims file since the August 2009 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for an anxiety disorder and depressive disorder.

5.  For the PTSD claim, the evidence associated with the claims file since the November 2009 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, for the claim of service connection for hearing loss, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.   New and material evidence has been received to reopen the claim of entitlement to service connection for an anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claims of entitlement to service connection, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II. Hearing Loss Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the June 2013 Board hearing, the appellant has withdrawn the appeal for service connection for hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III. New and Material Evidence Claims

The Veteran essentially contends that he developed PTSD, an anxiety disorder, and major depressive disorder due to his service.  Specifically, he claims that while he was stationed on board the U.S.S. Ranger, he had stressful experiences that included having to fuel planes at night, having his ship bombed, experiencing mortar fire, and that he witnessed someone walk into a propeller.  He claims such incidents caused his PTSD and depression.  (June 2013 Board hearing).

The service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  Post-service records also fail to document such a disorder until 2008.  A November 20, 2008 VA medical record documents a diagnosis of depression, not otherwise specified, and "?ptsd like symptoms".  

In an August 2009 rating decision, the RO originally denied the claims for service connection for anxiety disorder and depression.  The RO found that the Veteran did not have a diagnosis of an anxiety condition or that he had such a condition due to service.  Additionally, the RO determined that the evidence did not show that the depression began during active duty.

Also, in November 2009, the RO originally denied the claim for service connection for PTSD.  The RO found that it could not corroborate the Veteran's claimed stressors and that medical evidence failed to show that it developed in service.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran did not file an application for review on appeal within one year of either decision.  Therefore, both decisions are final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for an anxiety disorder, depression, or PTSD was received prior to the expiration of the appeal period stemming from the respective August 2009 and November 2009 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen all three claims in May 2011.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the prior November 2009 rating decision, the RO has received VA medical records that include one finding of situational anxiety (July 9, 2010 VA medical record) and complaints of, or treatment for, PTSD and major depressive disorder.  (April 27, 2011 VA medical record).  The RO also received lay evidence from the Veteran as to his claimed stressors, including ones generally repetitive of his previous reports of a soldier walking into a propeller, as well as, new reports of rocket and mortar fire.  (May 2011 stressor statement, June 2013 Board hearing).  Additionally, in September 2011, the Veteran underwent a VA examination wherein the VA examiner determined that the Veteran had PTSD and depression due to his unverified, claimed stressors.

In regards to the claim for an anxiety disorder, the new evidence of record includes a diagnosis of such a disorder.  That evidence relates to the previously unestablished fact necessary to substantiate this claim, that the Veteran did not have a diagnosis of such a disorder.  As such, the claim for service connection for an anxiety disorder is reopened.

As to the claims for service connection for depression and PTSD, the medical evidence received since the respective August 2009 and November 2009 rating decisions, to include the September 2011 VA examination, are new, as it has not been previously considered. The additional evidence relates to unestablished facts necessary to substantiate each claim, and raises a reasonable possibility of substantiating each claim, when considered with the old evidence.  The claims for service connection for depression and PTSD are reopened.


ORDER

The appeal, for service connection for hearing loss, is dismissed.

As new and material evidence has been received to reopen a claim for service connection for an anxiety disorder, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for depression, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for PTSD, the appeal, to this extent, is granted.


REMAND

The Veteran contends that he developed PTSD and major depressive disorder due to his in-service experiences aboard the U.S.S. Ranger.  

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)). The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.

The Veteran's claimed stressors are the following:  (i) witnessed an unnamed friend from his unit walk into the propeller of a C130 plane at U.S. Naval Station, Midway Isle (January 1, 1966, May 1, 1965, or May 1, 1966), and during service aboard the U.S.S. Ranger (ii) re-fueled planes, that carried bombs, under stressful circumstances - such as with little light at night, and not knowing whether a bomb would suddenly discharge; (iii) loaded bombs off and on aircrafts, (iv) saw crew members jump off the carrier and kill themselves, (v) exposed to rocket and mortar attacks, and (vi) witnessed others being wounded and killed  (See August 2009 stressor statement, August 2009 and May 2011 VA Forms 21-0781, February 23, 2011 VA medical record, and September 2011 VA examination).

Of record is information from Wikipedia that the U.S.S. Ranger "served extensively in the Pacific, especially the Vietnam War, for which she earned 13 battle stars."  Also, information from Mesothelioma.com indicates that "[f]rom 1960 to 1973, Ranger was deployed to Vietnam and the South Pacific several times, at first in order to monitor the situation.  Following the Gulf of Tonkin incident, Ranger made seven combat tours of Vietnam; her eighth mission was canceled when a cease-fire was declared in January 1973."   

The Veteran underwent a September 2011 QTC PTSD examination.  The examiner related that the Veteran reported that he "participate[d] in combat activity," that he served three years in Vietnam, that his "symptoms began in 1966 as a result of his combat duty in Vietnam," and that "[d]uring his war zone duty, he was engaged in combat activities."  He reported the following as stressful events that caused his PTSD:  exposed to the propeller incident; exposed to rocket and mortar attacks; and exposed to others being wounded, injured, and killed.  The examiner provided Axis I diagnoses of PTSD and major depressive disorder.  The examiner opined that "it [was] at least as likely that the Veteran's PTSD was caused by stressors related to fear of in service hostile military activity such as while working on the flight deck he witnessed a friend get sucked up into a plane propeller.  He also was exposed to a number of rocket and mortar attacks, which resulted in his development of PTSD."  

The propeller incident does not fit within the definition of "fear of hostile military or terrorist activity."  As for some of the other claimed stressors (exposure to rocket and mortar attacks and exposure to others being wounded, injured, and killed), there is insufficient evidence for the Board to render a finding that the claimed stressors are "consistent with the places, types, and circumstances of the veteran's service."  As for the claimed stressor of re-fueling planes under stressful circumstances, the September 2011 diagnosis of PTSD is not based on this stressor.  Thus, the Board finds that the RO/AMC should undertake efforts to verify the propeller incident and the U.S.S. Ranger's ship history for the relevant period should be obtained.  Also, the Board finds that the Veteran should undergo another VA PTSD examination to include specifically addressing whether the Veteran's claimed stressor of re-fueling planes under stressful circumstances is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed psychiatric disorder, specifically including the 2003 private medical provider that provided him his initial treatment for depression (as reported in his November 14, 2008 VA medical record).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should give the Veteran the opportunity to identify any non-VA healthcare provider who treated him for his claimed psychiatric disorders, specifically including the 2003 private medical provider that provided him his initial treatment for depression (as reported in his November 14, 2008 VA medical record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Undertake appropriate efforts to (a) verify the Veteran's allegation he witnessed an unnamed friend from his unit walk into the propeller of a C130 plane at U.S. Naval Station, Midway Isle (January 1, 1966, May 1, 1965, or May 1, 1966) [Note: the Veteran has indicated that the individual was from his unit] and (b) procure a ship history or other appropriate documentation for the U.S.S. Ranger for the relevant period for purposes of verifying the allegation that the Veteran was exposed to rocket and mortar attacks and exposed to others being wounded, injured, and killed. 

3.  Thereafter, schedule the Veteran for a VA psychiatric examination before an appropriate specialist.  The Veteran's claims file and copy of this remand must be provided to the examiner for review.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a)  In regard to the diagnosis of PTSD, the examiner should specify as to EACH alleged stressor (including the stressor that the Veteran re-fueled planes at night under stressful circumstances as some of the planes would return with bombs still attached and he was scared that the bomb would discharge while performing his duties), whether it is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must consider and discuss the September 2011 QTC PTSD examination. 

(b)  In regard to psychiatric disorders other than PTSD such as major depressive disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disorder is (i) etiologically related to military service, or (ii) caused by OR aggravated by PTSD. 

A complete rationale for all opinions expressed must be provided.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


